Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on June 25, 2021.

Restrictions/Elections
Applicant’s election of Group I (Claims 1-5) in the reply filed on June 25, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a).

Applicant election of the following species:
Prostaglandin A2 (PGA2) as the cyclopentenone prostaglandin, is also acknowledged.
Since the above species was found to be free of prior art, the search was expended to the remaining species of cyclopentenone prostaglandin.





Status of Claims
Claims 1-14 are currently pending and are the subject of this office action.
Claims 6-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/21/2020.
Claims 1-5 are presently under examination.

Priority
The present application is a 371 of PCT/SG2017/050476 filed on 09/20/2017 which claims benefit from foreign application: SINGAPORE SG10201607854Q filed on 09/20/2016

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) This is a written description rejection.

	Claims 1-3 recite crystalline forms comprising the NURR1 ligand binding domain combined with a cyclopentenone prostaglandin.
M.P.E.P. #2163 states: “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention….one must define a compound by ‘whatever characteristics sufficiently distinguish it’.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”.
In Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc), the Federal Circuit stated that “the hallmark of written description is disclosure.” A specification adequately describes an invention when it “reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Id. at 1351.  “A ‘mere wish or plan’ for obtaining the claimed invention is not adequate written description.” Centocor Ortho Biotech, Inc. v. Abbott Labs, 636 F.3d 1341, 1348 (Fed. Cir. 2011).  
The description requirement of the patent statute requires a description of an actual invention, not merely an indication of a result that one might achieve if one made See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984) (holding that a claim was not adequately described because the specification did ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate’).  This matter is of particular importance in the evaluation of claims drawn to a chemical genus which identifies a core compound bearing variable substituents.  It has been held that “a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification...demonstrates that the applicant has invented species sufficient to support a claim to a genus” with such breadth.  Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1171 (Fed. Cir. 2010).  An adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties of species falling within the genus sufficient to distinguish the genus from other materials.  Id., quoting Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997).  
However, merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.  Ariad, 94 USPQ2D at 1171.  35 U.S. C. 112, first paragraph, requires a description of the invention that “clearly allow[s] persons of ordinary skill in the art to recognize that the inventor invented what is claimed.”  Ariad at 1172, quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555 (1562-63) (Fed. Cir. 1991) (emphasis added).  A sufficient disclosure is one which reasonably conveys to one having ordinary skill in the art that the inventor had possession of the claimed subject matter as of the filing date of the application in Vas-Cath, 935 F.2d at 1563.  The description must reasonably describe the invention, not simply indicate a result which one might achieve if one actually made the invention.  Eli Lilly, 119 F.3d at 1568.  To properly evaluate whether an applicant has complied with the written description requirement therefore requires an analysis of whether the skilled artisan would recognize, from the description provided, the applicants were in possession of sufficient compounds representing the full breadth of diversity of the genus claimed.
A description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the members of the genus, which features constitute substantial portion of the genus.   See Univ. of California vs. Eli Lilly, 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997).  This is analogous to enablement of a genus under section 112 first, by showing enablement of a representative number of species within the genus.  A chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  If the genus has a substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus.

Here, applicants have claimed an extraordinarily large genus of co-crystals comprising a Nurr1 protein-ligand binding domain and a cyclopentenone prostaglandin.  However, in claim 1 for example, there is no description of a specific NURR1 ligand binding domain nor a specific cyclopentenone prostaglandin, and since there hundreds of known cyclopentenone prostaglandins and several possible NURR1 protein-ligand 
1- The Nurr1-LBD that has the amino acid sequence set forth in SEQ ID NO:1 with the cyclopentenone prostaglandin PGA1, and
2- The Nurr1-LBD that has the amino acid sequence set forth in SEQ ID NO:1 with the cyclopentenone prostaglandin PGA1.
Further, by using the word “comprising” it does not exclude the presence of other components (besides the Nurr1-LBD that has the amino acid sequence set forth in SEQ ID NO:1 and either PGA1 or PGA2), so the skilled in the art will not know which other components and in which proportion should be present in the co-crystals.

The size of the genus thus described is phenomenal, against which the applicants have offered evidence of having made only 2 co-crystals falling within the genus as currently claimed (see specification page 22, Example 4).
This small set of co-crystals cannot be viewed as being reasonably representative of the genus in its claimed scope because no readily apparent combination of identifying characteristics is provided, other than the disclosure of those specific species as examples of the claimed genus, and in no way either represent the breadth of variable moieties which applicants have claimed, nor permit the skilled artisan to recognize that such claim breadth was actually in the applicants possession as of the time of filing the instant application.

Given the broad scope of the claimed subject matter, Applicant has not provided sufficient written description that would allow the skilled in the art to recognize that Applicant was in possession of all the co-crystals claimed.

NOTE: In order to overcome this rejection it is suggested that Applicant limits the co-crystals claimed to the ones disclosed in claims 4 and 5 and replace the word “comprising” with the word “consisting of”.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the co-crystals consisting of the Nurr1-LBD that has the amino acid sequence set forth in SEQ ID NO:1 with the cyclopentenone prostaglandin PGA1 or the Nurr1-LBD that has the amino acid  does not reasonably provide enablement for a co-crystal “comprising” a NURR1 protein-ligand binding domain and a cyclopentenone prostaglandin other than the ones mentioned (also listed in claims 4 and 5, see also the instant specification page 22, Example 4).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This is a scope of enablement rejection.

To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.   In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation". 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1- the quantity of experimentation necessary,
2- the amount of direction or guidance provided,
3- the presence or absence of working examples,
4- the nature of the invention,

6- the relative skill of those in the art,
7- the predictability of the art, and
8- the breadth of the claims
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

1.	The nature of the invention
Claims 1-3 recite co-crystals “comprising” a NURR1 protein-ligand binding domain and a cyclopentenone prostaglandin.

2.	The relative skill of those in the art
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.

3. 	The state and predictability of the art
A search of the prior art revealed that there are no known co-crystals of a NURR1 protein-ligand binding domain with any cyclopentenone prostaglandin.
, it remains extremely difficult to predict the structural impact of subtle conformational effects and weak interactions between adjacent molecules in crystalline arrangement.  Although significant progress has been made in the last decade, crystal structures are by and large not reliably predictable from first principles” (see page 291, right column, first paragraph).
Similarly, Vippagunta (Advanced Drug Delivery Reviews (2001) 48:3-26) states: “the main challenge in managing the phenomenon of multiple solid forms of a drug is the inability to predict the number of forms that can be expected in a given case” (see page 11, section 2.5, first paragraph).
Even though the above articles refer to organic molecules, the same principles apply to co-crystals of organic molecules with protein-ligand binding domains.  As such it is clear that in order to determine the existence and characteristic of a co-crystal of an organic molecule with a protein-binding domain, requires the actual experimental production of that co-crystal.




4.	The breadth of the claims
The breadth of the claims is not commensurate in scope with the disclosure. 
Claim 1 does not specify the Nurr1-LBD.  Claims 1 and 2 do not specify any cyclopentenone prostaglandin.  Claim 3 encompasses co-crystals that do not specify the Nurr1-LBD and a list of cyclopentenone prostaglandins, other than PGA1 and PGA2, for which no co-crystals were ever made.  Further, the use of the word comprising does not limit the presence of other components in the co-crystals.

5.	The amount of direction or guidance provided and the presence or absence of working examples
MPEP 2164.03 states: “The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971).  However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work”.

The specification has provided data for only two specific co-crystals (see specification page 22, Example 4):
1- The Nurr1-LBD that has the amino acid sequence set forth in SEQ ID NO:1 with the cyclopentenone prostaglandin PGA1, and
2- The Nurr1-LBD that has the amino acid sequence set forth in SEQ ID NO:1 with the cyclopentenone prostaglandin PGA2.
Further, the use of the word comprising implies that other components might be present in the co-crystals, when only two components are actually present: the Nurr1-LBD that has the amino acid sequence set forth in SEQ ID NO:1 and the cyclopentenone prostaglandin PGA1 or PGA2

The specification does not provide any experimental describing how these two co-crystals were obtained, but even if the experimental conditions were provided, as 
Since co-crystallizing organic compounds with a protein ligand binding domain is so unpredictable (see section 3 above) in order to enable for a specific co-crystal the actual making of the co-crystal is required.

6.	The quantity of experimentation necessary
As discussed above (see: 3. the state and predictability of the art), the high unpredictability in making co-crystals of organic compounds with ligand binding domains, and since applicant provides experimental data for only two co-crystals (see: 5. the amount of direction or guidance and the presence or absence of working examples above), the skilled in the art will have to engage in undue experimentation in order to make new co-crystals with unpredictable properties.

7.	Conclusion
Accordingly, the inventions of claims 1-3 do not comply with the scope of enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation with no assurance of success. 

NOTE: In order to overcome this reaction it is suggested that Applicant limits the co-crystals claimed to the ones disclosed in claims 4 and 5.

Claim Objections
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Wu-Cheng Shen can be reached on 571 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
August 28, 2021.